Citation Nr: 1028872	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased initial rating for a low back 
disability, rated 100 percent disabling from July 1, 2003, to 
September 30, 2003; rated 40 percent disabling from October 1, 
2003, to December 25, 2006; rated 100 percent disabling from 
December 26, 2006, to June 30, 2007; and rated 40 percent 
disabling since July 1, 2007.

2.  Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to March 1985, 
and from September 1986 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and awarded a 20 percent rating for a low back disability, 
effective July 1, 2003.  A November 2005 rating decision granted 
a temporary total rating based upon surgical treatment 
necessitating convalescence, effective from July 1, 2003, to 
September 30, 2003.  A 20 percent disability rating was assigned, 
effective October 1, 2003.  A March 2006 rating decision 
increased the rating for the low back disability from 20 percent 
to 40 percent disabling, effective October 1, 2003.  Separate 10 
percent ratings for right and left lower extremity radiculopathy 
were awarded by an October 2006 rating decision, effective June 
19, 2006.  A June 2007 rating decision granted a temporary total 
rating based upon surgical treatment necessitating convalescence, 
effective from December 26, 2006, to March 31, 2007.  A 40 
percent disability rating was assigned, effective April 1, 2007.  
A December 2007 rating decision extended the temporary total 
rating to June 30, 2007.  A 40 percent disability rating was 
assigned, effective from April 1, 2007.   

In October 2008, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

Throughout the rating period on appeal, except for those periods 
when a 100 percent rating has been assigned, the Veteran's low 
back disability has been productive of complaints of pain; 
objectively, the evidence shows severe limitation of motion, and 
no more than mild neurologic deficit to both the left and right 
lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating higher than 
40 percent for a low back disability, for those periods for which 
a 100 percent rating has not been assigned, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (2003),  
5236, 5237, 5238, 5239, 5241, 5242, 5243 (2009).

2.  The criteria for an initial rating higher than 10 percent for 
radiculopathy of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8520 (2009).

3.  The criteria for an initial rating higher than 10 percent for 
radiculopathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2009); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of a letter dated 
in April 2008; rating decisions in May 2003, November 2005, March 
2006, October 2006, June 2007, and December 2007; a statement of 
the case in June 2004; and supplemental statements of the case in 
September 2004, March 2006, June 2006, and January 2008.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claims herein decided, evidence 
considered, pertinent laws and regulations, and reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the claim 
by the RO subsequent to the claimant's receipt of compliant 
notice.  There has been no prejudice to the appellant, and any 
defect in the timing or content of the notices has not affected 
the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
December 2009 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  All attempts to secure those records 
were documented in the claims folder.  Pursuant to the October 
2008 Board remand, in December 2009 the RO provided the Veteran 
with necessary authorization forms to obtain and associate with 
the claims file private medical records pertaining to treatment 
of the lumbar spine disability dated from September 2003 to the 
present.  The Veteran failed to respond to RO's request.  The 
duty to assist is not a one-way street.  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Furthermore, the Board 
finds that if there is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error because 
the appellant had a meaningful opportunity to participate 
effectively in the processing of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate notice 
was provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claim, and therefore the error was harmless).  

General Rating Principles

The Veteran claims that he is entitled to a higher disability 
ratings for his low back disability, and the left and right lower 
extremity disabilities.  

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59 (2009).

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A May 2003 rating decision granted service connection for a low 
back disability and awarded a 20 percent rating, effective July 
1, 2003.  Subsequent rating decisions in November 2005, June 
2007, and December 2007 granted a temporary total rating based 
upon surgical treatment necessitating convalescence, effective 
from July 1, 2003, to September 30, 2003.  A March 2006 rating 
decision increased the disability rating for the Veteran's low 
back disability from 20 percent to 40 percent disabling, 
effective October 1, 2003.  An October 2006 rating decision 
assigned separate 10 percent ratings for right and left lower 
extremity radiculopathy.  

The Board will not discuss whether a rating higher than 100 
percent is warranted for the periods from July 1, 2003, to 
September 30, 2003 and December 26, 2006, to June 30, 2007, 
because 100 percent is the highest schedular rating available.  
Therefore, the Board will examine whether a rating greater than 
40 percent is warranted from October 1, 2003, to December 25, 
2006 and since July 1, 2007..

In January 2003 the Veteran underwent ameliorative surgery, 
including L5-S1 fusion, which resulted in the use of a spine 
brace for 10 months to immobilize the spine. 

On VA examination in December 2005, the Veteran complained of 
chronic moderate low back pain.  The pain radiated to the left 
lower extremity.  It was aggravated by sitting or standing longer 
than 20 minutes.  The Veteran related severe flare-ups in pain on 
a weekly basis and lasting approximately two to three days.  He 
treated the condition with daily pain medication.  There was a 
medical history of treatment with epidural injection with 
steroids in 2003 and mid-2005.  He could not sit or stand for 
longer than 20 to 30 minutes.  He denied bowel or bladder 
incontinence, or erectile dysfunction.  He indicated that due to 
excessive absences at work due to back pain he resigned from his 
previous employment.  He reported needing six sick days a month 
due to his low back condition.  On examination, the examiner 
noted moderate guarding, spasms, tenderness, and weakness, severe 
enough to cause abnormal gait.  Flexion was to 40 degrees with 
pain at 20 degrees, extension was to 10 degrees with pain, left 
lateral flexion was to 20 degrees with pain at 10 degrees, and 
right lateral flexion was to 10 degrees with pain at 5 degrees.  
The Veteran refused to perform lateral rotation.  There was 
additional limitation of motion on repetitive use from zero to 20 
degrees.  Sensory examination of the lower extremities revealed 
no abnormalities.  Lasegue's sign was positive on the left.  The 
examiner diagnosed lumbar spine disc disease with residual pain.  

In March 2006, the Veteran underwent L3-L4 and L4-L5 discography 
with radiologic interpretation.  The procedure summary recorded 
mildly concordant pain at L4-L5 with anular tear present and 
discordant pain at L3-L4.  

On VA examination in August 2006, the Veteran complained of leg 
weakness.  His gait was normal.  He denied urinary or fecal 
incontinence.  Flexion of the thoracolumbar spine was to 45 
degrees with pain at 30 degrees, extension was to 20 degrees with 
pain, left lateral flexion was to 30 degrees with pain at 10 
degrees, right lateral flexion was to 30 degrees with pain, and 
left lateral rotation was to 20 degrees with pain at 10 degrees, 
and right lateral rotation was to 30 degrees with pain.  The 
examiner noted that the Veteran's employer had reassigned 
different duties to the Veteran because of his disability.

A treatment note in October 2006, recorded complaints of back and 
leg pain.  The Veteran had a positive straight leg raise at about 
60 degrees for buttock and lateral thigh.  He was neurologically 
intact without focal deficit.  The pain was centralized in the 
lateral left L5.  The back was noted to be less painful and range 
of motion was not really that inhibited.  In December 2006, the 
Veteran underwent L2, L3, and L5 lumbar discography, followed by 
L4-L5 posterior spinal instrumented fusion, L4-L5 transforaminal 
lumbar interbody fusion using danek interbody cage and bone 
morephogenic protein, and left sided hemilaminotomy.  

On VA examination in December 2007, the Veteran reported chronic 
daily pain in his back, which he rated as 7 or 9 out of 10.  He 
complained of radicular left lower extremity pain, although the 
condition had some improvement as a result of a surgical 
procedure.  He was able to walk a mile, and stand or sit for 30 
minutes.  He denied loss of bowel or bladder control.  He 
complained of paresthesia and numbness.  On examination there was 
guarding, pain with motion, and tenderness.  Sensory examination 
of the lower extremities revealed no abnormalities.  The examiner 
found no ankylosis in the thoracolumbar spine.  Flexion of the 
thoracolumbar spine was to 40 degrees with pain at 10 degrees, 
extension was to 5 degrees with pain, right lateral flexion was 
to 10 degrees with pain, left lateral flexion was to 20 degrees 
with pain at 10 degrees, right and left lateral rotation was to 5 
degrees with pain.  Lasegue's sign was positive on the left and 
Babinski sign was absent.  

The Veteran underwent a VA spine examination in May 2009.  He 
denied bowel or urinary incontinence.  His gait was normal.  He 
was able to walk one to three miles.  He denied incapacitating 
episodes.  The examiner found ankylosis in part of the Veteran 
thoracolumbar spine.  On examination, flexion of the lumbar spine 
was to 40 degrees, and lateral flexion to the left and right was 
to 20 degrees, bilaterally.  The Veteran reported being employed 
part-time for more than two years.  Lasegue's sign was negative.  
The examiner noted no significant effects on the Veteran's 
occupation.  No radicular symptoms were reported and the Veteran 
denied paresthesias, weakness, or numbness of the leg.  

For the period from September 23, 2002 to September 25, 2003, the 
criteria for rating intervertebral disc syndrome provided that 
the disability was to be rated either based on the total duration 
of incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
chronic orthopedic and neurologic manifestations with evaluations 
for all other disabilities, whichever method resulted in the 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

The criteria for the evaluation of intervertebral disc syndrome 
in effect from September 23, 2002 to September 25, 2003, provided 
that a 40 percent rating was warranted for incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the last 12 months.  A 60 percent 
disability rating was warranted where the evidence revealed 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Chronic 
orthopedic and neurologic manifestations were defined as 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note(1) 
(2003).

The Board finds that the evidence does not establish 
incapacitating episodes having a total duration of at least 6 
weeks during a previous 12-month period.  Therefore, the version 
of Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes because six or 
more weeks of incapacitating episodes were not shown in any 12 
month period.

Under the version of Diagnostic Code 5293, as in effect from 
September 23, 2002 to September 25, 2003, the Board must also 
consider whether separate ratings for chronic orthopedic and 
neurologic manifestations of the service-connected back 
disability, when combined under 38 C.F.R. § 4.25 with evaluations 
for all other disabilities, results in a higher combined 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back disability.  A relevant 
Diagnostic Code for consideration in this regard is Diagnostic 
Code 5292, concerning limitation of motion of the lumbar spine 
which provided for a 40 percent rating for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a (2003).

On VA examination in December 2005, flexion was to 40 degrees 
with pain at 20 degrees, extension was to 10 degrees with pain, 
left lateral flexion was to 20 degrees with pain at 10 degrees, 
and right lateral flexion was to 10 degrees with pain at 5 
degrees.  The Veteran refused to perform lateral rotation.  There 
was additional limitation of motion on repetitive use from zero 
to 20 degrees.  On VA examination in August 2006, flexion of the 
thoracolumbar spine was to 45 degrees with pain at 30 degrees, 
extension was to 20 degrees with pain, left lateral flexion was 
to 30 degrees with pain at 10 degrees, right lateral flexion was 
to 30 degrees with pain, and left lateral rotation was to 20 
degrees with pain at 10 degrees, and right lateral rotation was 
to 30 degrees with pain.  On VA examination in December 2007, 
flexion of the thoracolumbar spine was to 40 degrees with pain at 
10 degrees, extension was to 5 degrees with pain, right lateral 
flexion was to 10 degrees with pain, left lateral flexion was to 
20 degrees with pain at 10 degrees, right and left lateral 
rotation was to 5 degrees with pain.  In May 2009, flexion of the 
lumbar spine was to 40 degrees, and lateral flexion to the left 
and right was to 20 degrees, bilaterally.    

Normal flexion of the spine is to 90 degrees.  Normal extension 
is to 30 degrees, and normal lateral flexion is also to 30 
degrees.  38 C.F.R. § 4.71a, Plate V (2009).

In comparing the Veteran's VA examination results to the normal 
ranges of motion, the Board concludes that the Veteran's 
limitation of motion is severe.  The Board has considered the 
evidence showing limitation of motion, tenderness, muscle spasm, 
and severe low back pain.

Therefore, the Board concludes that the objective evidence 
supports a finding of severe limitation of motion.  Accordingly, 
a 40 percent rating under Diagnostic Code 5292 is warranted.  
However, there is no basis for a higher rating under any 
alternate orthopedic Diagnostic Code for the Veteran's disability 
of the spine.  38 C.F.R. § 4.71a (2003).

The Board also finds that no higher rating is assignable pursuant 
to other potentially applicable rating criteria during the period 
in question.  The medical evidence does not demonstrate that the 
Veteran has residuals of a fractured vertebrae, or favorable or 
unfavorable ankylosis of the entire spine.  In this case, VA 
examinations in December 2005, August 2006, and December 2007, 
found no evidence of ankylosis.  While in May 2009, the examiner 
noted ankylosis in part of the Veteran thoracolumbar spine.  VA 
and private outpatient records also do not objectively 
demonstrate unfavorable ankylosis.  Thus, a higher rating on is 
not warranted because unfavorable ankylosis is not shown.  
Favorable ankylosis of the lumbar spine warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).  
Therefore, there is no basis for evaluation of the disability 
under former Diagnostic Codes 5285, 5286, or 5287.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-connected 
lumbar disability.  In this case, the chronic neurologic 
manifestations were rated for disability of the sciatic nerve.  
Mild incomplete paralysis warrants a 10 percent rating; moderate 
incomplete paralysis warrants a 20 percent rating; moderately 
severe incomplete paralysis warrants a 40 percent rating; and 
severe incomplete paralysis with marked muscular atrophy warrants 
a 60 percent rating.  An 80 percent rating is warranted for 
complete paralysis, where the foot dangles and drops, there is no 
active movement possible of the muscles below the knee, and 
flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2009). 

Incomplete paralysis indicates a degree of lost or impaired 
function substantially less than complete paralysis.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a (2009).

On VA examination in December 2005, the Veteran complained of 
chronic moderate low back pain that radiated to the left lower 
extremity.  Lasegue's sign was positive on the left.  On VA 
examination in August 2006, the Veteran complained of leg 
weakness.  In December 2007, the Veteran reported chronic daily 
pain in his back with radicular left lower extremity pain.  
However, December 2005 and December 2007, sensory examinations of 
the lower extremities revealed no abnormalities.  On VA 
examination in August 2006, the Veteran's gait was normal. The 
Veteran has consistently denied bowel or bladder incontinence.  
While a treatment note in October 2006, recorded complaints of 
back and leg pain, along with a positive straight leg raise at 
about 60 degrees for buttock and lateral thigh, he was found to 
be neurologically intact without focal deficit.  The pain was 
centralized in the lateral left L5.  Finally, on VA examination 
in May 2009, Lasegue's sign was negative, no radicular symptoms 
were reported, and the Veteran denied paresthesias, weakness, and 
numbness of the leg.  Accordingly, the Board finds that the 
criteria for 20 percent disability ratings for moderate 
incomplete paralysis are not met for either the right or left 
lower extremities because moderate incomplete paralysis of the 
sciatic nerve is not shown in either leg.  The Board finds that 
the Veteran's sciatic nerve involvement is wholly sensory, 
without any objective findings such as atrophy to support a 
higher rating.  Therefore, the Board finds that the wholly 
sensory involvement is no more than mild incomplete paralysis of 
the nerve and a higher rating is not warranted.  38 C.F.R. 
§ 4.121a, Diagnostic Code 8520 (2009). 

The Board finds that no more than a 40 percent rating for 
limitation of motion is warranted under Diagnostic Code 5292.  No 
more than 10 percent ratings are warranted under Diagnostic Code 
8520 for each lower extremity.  Therefore, the combined rating is 
50 percent.  38 C.F.R. § 4.25 (2009).  Accordingly, application 
of Diagnostic Code 5293, as in effect from September 23, 2002, 
supports no more than a 40 percent rating for the orthopedic 
manifestations, and a separate 10 percent ratings for the 
neurologic manifestations of the left and right lower 
extremities.  The Board finds no basis for any ratings in excess 
of those amounts.

The diagnostic criteria for rating spinal disabilities were 
revised, effective September 26, 2003.  68 Fed. Reg. 51454 
(2003).  A 40 percent rating is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 percent 
rating.  Unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2009)..

Intervertebral disc syndrome is rated under the General Rating 
Formula for Diseases and Injuries of the Spine and also the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes are the same as those effective 
September 23, 2002.

Regarding incapacitating episodes, the Board finds that the 
evidence does not show incapacitating episodes having a total 
duration of at least six weeks during a 12-month period.  
Therefore, the Diagnostic Code 5243 cannot serve as a basis for 
an increased rating on the basis of incapacitating episodes.

The competent clinical evidence of record is also against the 
assignment of a rating in excess of 40 percent for the disability 
at issue under the General Rating Formula for Diseases and 
Injuries of the Spine, effective September 26, 2003.  A finding 
of unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the Veteran to qualify for an increased 50 
percent rating under the General Rating Formula for Disabilities 
of the Spine.  Here, the May 2009 VA examination showed only 
partial ankylosis of the lumbar spine.  Thus, based on the 
analysis of those criteria set forth above, the Veteran remains 
entitled to no more than a 40 percent rating for the orthopedic 
manifestations of his service-connected lumbar disability for the 
period from September 26, 2003.

Associated objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  38 C.F.R. 
§ 4.71a, General Rating Formula for Disabilities of the Spine, 
Note (1) (2009).  The Board finds that the Veteran is not 
entitled to separate disability ratings higher than 10 percent 
for the lower extremities because, as previously discussed, more 
than mild incomplete paralysis of the sciatic nerve is not shown 
in either extremity, where the involvement is wholly sensory.  
Thus, the separate 10 percent ratings for the right and left 
lower extremity remain, but higher ratings are not warranted 
under Diagnostic Code 8520.  38 C.F.R. § 4.124a (2009).

In conclusion, the Board finds that the Veteran's orthopedic 
manifestations of the lumbar spine disability do not warrant a 
rating higher than 40 percent.  The neurologic manifestations do 
not warrant ratings higher than 10 percent.  The preponderance of 
the evidence is against the claim for increased ratings and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Pursuant to the October 2008 Board remand, in December 2009 the 
RO determined that referral to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for an 
extraschedular rating was not warranted.  Although the Board is 
precluded by regulation from assigning an extraschedular rating 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the Director 
of VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  The threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
ratings for that service-connected disability are inadequate.  
That is accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  38 C.F.R. § 3.321(b)(1) (2009).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  Here, the rating criteria for the Veteran's low 
back, and left and right lower extremity disabilities reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for higher ratings for additional or more severe 
symptoms, which have not been shown.  Therefore the disability 
picture is contemplated by the Rating Schedule, and the assigned 
schedular ratings are adequate.  While the Veteran has had some 
hospitalization for his disabilities, the evidence does not show 
frequent hospitalization during the period being rated.  In 
addition, he has already been assigned a temporary total rating 
during two periods of surgery and convalescence.  While the 
evidence shows some interference with employment, the evidence 
does not show a marked interference, beyond that contemplated by 
the already assigned ratings.  Significantly, on VA examination 
in May 2009, the Veteran reported being employed part-time for 
more than 2 years, and the examiner determined that the back 
disability had no significant effects on the Veteran's 
occupation.  Consequently, the Board finds that referral for 
extraschedular consideration is not warranted.  38 C.F.R. § 
3.321(b)(1) (2009).

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) has been raised by the record.  
The Board is aware that consideration of a TDIU is an element of 
an increased rating appeal.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  However, a claim for TDIU was previously denied in a 
December 2007 rating decision during the pendency of this appeal.  
The Veteran has not filed a notice of disagreement with that 
decision, nor has he perfected a timely appeal of that decision.  
Because the appellant did not file a timely notice of 
disagreement, the Board may not assume jurisdiction of that 
issue.  38 U.S.C.A. § 20.302 (2009).




ORDER

An increased initial rating for a low back disability, rated 100 
percent disabling from July 1, 2003, to September 30, 2003; rated 
40 percent disabling from October 1, 2003, to December 25, 2006; 
rated 100 percent disabling from December 26, 2006, to June 30, 
2007; and rated 40 percent disabling since July 1, 2007, is 
denied.

An initial rating higher than 10 percent for radiculopathy of the 
right lower extremity is denied.

An initial rating higher than 10 percent for radiculopathy of the 
left lower extremity is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


